Name: Council Directive 94/31/EC of 27 June 1994 amending Directive 91/689/EEC on hazardous waste
 Type: Directive
 Subject Matter: European Union law;  environmental policy;  deterioration of the environment
 Date Published: 1994-07-02

 Avis juridique important|31994L0031Council Directive 94/31/EC of 27 June 1994 amending Directive 91/689/EEC on hazardous waste Official Journal L 168 , 02/07/1994 P. 0028 - 0028 Finnish special edition: Chapter 15 Volume 13 P. 0200 Swedish special edition: Chapter 15 Volume 13 P. 0200 COUNCIL DIRECTIVE 94/31/EC of 27 June 1994 amending Directive 91/689/EEC on hazardous wasteTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130s (1) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189 c of the Treaty, Whereas it has become apparent, through the work of the committee provided for in Article 18 of Council Directive 75/442/EEC (3) that it has not been possible, within the time limits fixed by Directive 91/689/EEC (4), to draw up a binding list of hazardous waste, but whereas the implementation of Directive 91/689/EEC depends on the Commission's establishing such a list; Whereas it is necessary to ensure the implementation of Directive 91/689/EEC within the shortest possible time; Whereas a Community list of hazardous waste must still be established in accordance with Article 1 (4) of Directive 91/689/EEC; Whereas the repeal of Council Directive 78/319/EEC of 20 March 1978 on toxic and dangerous waste (5) must therefore be postponed, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 91/689/EEC is hereby amended as follows: 1. The following shall be substituted for Article 10 (1): 'Article 10 1. Member States shall bring into force the laws, regulations and administrative provisions necessary for them to comply with this Directive by 27 June 1995. They shall immediately inform the Commission thereof.' 2. The following shall be substituted for Article 11: 'Annex 11 Directive 78/319/EEC shall be repealed with effect from 27 June 1995.' Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 27 June 1994. For the Council The President C. SIMITIS (1) OJ No C 271, 7. 10. 1993, p. 16. (2) OJ No C 34, 2. 2. 1994, p. 7. (3) OJ No L 194, 25. 7. 1975, p. 39. Directive last amended by Directive 91/156/EEC (OJ No L 78, 26. 3. 1991, p. 32). (4) OJ No L 377, 31. 12. 1991, p. 20. (5) OJ No L 84, 31. 3. 1978, p. 43. Directive last amended by Directive 91/692/EEC (OJ No L 377, 31. 12. 1991, p. 48).